  Case 15-41054       Doc 65   Filed 03/29/19 Entered 04/02/19 08:01:29                  Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )                BK No.:      15-41054
Michelle L Anderson                           )
                                              )                Chapter: 13
                                              )
                                                               Honorable Janet S. Baer
                                              )
                                              )                Kane
               Debtor(s)                      )

                    ORDER MODIFYING THE PLAN POST CONFIRMATION

       THIS MATTER coming to be heard on the DEBTOR'S MOTION TO MODIFY, the Court
having jurisdiction, with due notice having been given to all parties in interest, the Court orders as
follows:

  IT IS HEREBY ORDERED that the secured claim 4-1 filed by OneMain shall not be paid by the
Chapter 13 Trustee.




                                                           Enter:


                                                                    Honorable Janet S. Baer
Dated: March 29, 2019                                               United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Cutler & Associates, Ltd.
 4131 Main Street
 Skokie, IL 60076
 Phone: (847) 673-8600
